Mr. Justice Wolf
delivered the opinion of the court.
In accordance with Rule 55 of this court, appellees have presented a motion to amend the record to show that two persons naturally complainants, but who were named as parties defendants, were actually served with summons and thus made parties to the suit. The only ground of opposition to this motion is that the transcript was signed and certified *257to by both parties to the record and hence that the appellee cannot add anything to impugn the record agreed upon. In other words, a kind of estoppel or renunciation. '
The appellant, to get his appeal before this court, may do either of two things. He may request the secretary of the district court to certify to the correctness of the transcript, or he may request counsel on the other side to join with his counsel in certifying up the transcript. Sections 301, 302 and 303 of the Code of Civil Procedure demonstrate that the sending up of the record is in its essence an act of the appellant. The appellant by obtaining the certificate of opposite counsel complies with these sections, but the transcript remitted is a fulfilment of a duty by the appellant,, whether certified to by the secretary or the attorneys. Opposite counsel at the hearing of the case cannot challenge-the correctness of the transcript, whether certified to by the-secretary or the attorneys, but before the hearing the ap-pellee has always the right to suggest a diminution of the record. There is no estoppel because he has not misled the appellant. The amendment of the record is largely in the discretion of the appellate court after the transmission of the record and if what the appellee asks would require other parts of the record to be sent up, the appellant may protect himself by a counter motion. The conclusion at which we have arrived is in the interests of the appellants, for if the appellees thought that inadvertent omissions or frauds could not be corrected they would probably throw a much larger part of the work on .the secretary.
In any event the appellant has cited us to nothing that does not make Buie 55 of general application to all transcripts sent up. The motion must prevail and the certificate' from the district court be added to the record. ■
Motion sustained.
Justices del Toro, Aldrey and Hutchison concurred.
*258Mr. Chief Justice Hernández took no part in the decision of this case.